Citation Nr: 1120715	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease, chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1981 to September 1984 and an additional 15 years active service with the United States Air Force.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran indicated on his February 2009 VA Form 9 that he wished to testify at a Board hearing.  In March 2011 correspondence the Veteran withdrew the hearing request.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  

2.  The Veteran's back disability is currently manifested by degenerative disc disease, with subjective complaints of low back pain; objectively, he had forward flexion of the lumbar spine to 70 degrees, at worst.  There is no evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial disability rating greater than 10 percent for degenerative disc disease, chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242-5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers from bilateral hearing loss as a result of his service with the United States Army from September 1981 to September 1984 and again with the United States Air Force from April 1986 to October 2001 and/or July 2002.  Specifically, he contends that he was exposed to significant acoustic trauma during his military service while working as an aircraft weapons systems specialist.  He also contends that his service-connected degenerative disc disease, chronic lumbar strain is more disabling than currently evaluated.   

Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

The Veteran's service treatment records include numerous audiological examinations.  On March 1981 enlistment examination, the following findings were noted:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
5
0
5
Left Ear
15
10
0
5
5

The record includes subsequent examinations conducted in April 1982, April 1983, May 1985, May 1987, June 1988, January 1989, April 1989, April 1990, April 1991, April 1992, January 1993, May 1993, March 1996, March 1997, July 1997, July 1998, July 2000, August 2000, January 2002 and March 2002.  The report of a July 2003 examination noted the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
0
5
15
Left Ear
25
20
10
25
30

In Reports of Medical History dated in March 1981, May 1985, and April 1989, the Veteran denied hearing loss or other ear trouble.  A February 2002 treatment record notes right ear occluded wax and a March 2002 treatment note shows complaints of hearing loss.  

In January 2007, the Veteran submitted claims for service connection for bilateral hearing loss.    

The Veteran was afforded a VA audiological examination in October 2007.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
5
15
25
Left Ear
20
15
5
20
25

Speech Recognition
Right Ear
100%
Left Ear
100%
 
The examiner noted that hearing was within normal limits for both the right and left ear.    

The Board finds that service connection for bilateral hearing loss is not in order.  There is no evidence of a diagnosis of bilateral hearing loss for VA compensation purposes.  While the Veteran complained of hearing loss in March 2002, it appears that this complaint was related to a February 2002 in-service finding of right ear occluded with wax.  There is no evidence of hearing loss in the service treatment records.  The October 2007 VA audiological examination notes that the Veteran's hearing is within normal limits for both the right and left ear and does not show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As was stated earlier, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v. 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  However, this case involves whether the Veteran has hearing loss for VA compensation purposes, and is not a disorder so observable as to be susceptible to lay diagnosis.  As there is no medical evidence that the Veteran has a current diagnosis of bilateral hearing loss, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

Degenerative Disc Disease, Chronic Lumbar Strain

A review of the Veteran's service treatment records reveals that the Veteran complained of low back pain on several occasions during military service beginning in September 1983.  In the December 2007 rating action on appeal, the RO granted service connection and assigned a 10 percent disability rating for degenerative disc disease, chronic lumbar strain, effective January 29, 2007, the date of the Veteran's claim.  

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

The Veteran's degenerative disc disease, chronic lumbar strain is currently rated under 38 C.F.R. § 4.71a, DCs 5242-5237.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the hyphenated code indicates that the disability is evaluated as intervertebral disc syndrome and lumbar strain.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5235-5242.

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Evidence relevant to the current level of severity of the Veteran's degenerative disc disease, chronic lumbar strain includes a VA examination report dated in November 2007.  The claims file was reviewed in conjunction with this examination.  During the November 2007 VA examination the Veteran reported that he first began having problems with his back while in the military in the 1980s.  At the time of the examination the examiner indicated that the present orthopedic treatment involved careful activity, oral mediation, and some special exercises.  The Veteran did not use a brace or a cane and his comfort level allowed driving for at least two hours, but this worsened the back.  He could also walk for 30 minutes.  The Veteran complained of rather bothersome low back pain but this pain did not radiate into the buttock.  Sleeping was "mostly okay."  

The Veteran reported subjective feelings of pain, weakness, and easy fatigue.  He did not notice any impairment of coordination and reported that he had these symptoms most days.  Flare-up with activity was most apt to bother the back, usually with standing, prolonged driving, laboring, etc.  Flare-ups happened most days and resting for any hour was usually helpful.  

On physical examination, percussion of the flexed spine was not painful.  The Veteran had flexion to 90 degrees, extension to 10 degrees, rotation 20/20 degrees, and lateral bending 35/35 degrees.  Subsequently, the examiner indicated that the Veteran's subjective symptoms decreased his forward flexion of the back by 20 degrees.  In sitting position, rotation improved to 40/40 degrees.  There was some mild pain with these movements.  Pain was over the full motion.  Alignment of the spine was very good and there was a mild low back tenderness at L5.  There was some mild muscle spasm in the back and also mild tenderness at the left iliac crest.  Reflexes were normal at knees and ankles.  Extensor muscles and sensation were normal at lower legs and feet, except for some numbness at the tip of the left big toe.  Calf circumference was equal and straight leg raising was easily tolerated to 80 degrees.  X-ray examination revealed degenerative disc disease.  The examiner diagnosed chronic muscular strain, also with degenerative disc disease.

The examiner noted that the Veteran was working for the parts department for an agricultural equipment company and was tolerating the job quite well.  The examiner indicated that the Veteran's working capacity was considerably reduced by chronic orthopedic problems, but that the Veteran was able to do his work in the parts department be being careful with his activities.  

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's back disability.  The Veteran's range of motion does not meet the criteria for a 20 percent rating under DC 5237 as his forward flexion is greater than 60 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  During the November 2007 VA examination, the Veteran had forward flexion to 90 degrees with symptoms that would decrease his forward flexion of the back by 20 degrees (that is, 70 degrees) and a combined range of motion of the thoracolumbar spine of 210 degrees (220 degrees in the sitting position).  There is also no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months.  While the Veteran was not specifically questioned about incapacitating episodes during the November 2007 VA examination, he reported that he was able to work without difficulty and the Veteran has not reported the existence of any VA or private treatment records which could show the type of incapacitating episodes necessary for a higher rating .  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's lumbar spine disorder.   
 
The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the November 2007 VA examiner reported an additional loss of 20 degrees of flexion due to the Veteran's symptoms of pain, even consideration of this additional loss of motion does not support a higher evaluation.  Thus, the Board finds that the 10 percent rating assigned for the degenerative disc disease, chronic lumbar strain is already taking into consideration the provisions of Deluca.   

Other Considerations

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected degenerative disc disease, chronic lumbar strain throughout the rating period on appeal.  In this regard, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

In the present case the Board notes that the November 2007 VA examination revealed no significant neurological abnormalities.  Specifically, reflexes were normal at knees and ankles.  Extensor muscles and sensation were normal at the lower legs and feet; calf circumference was equal.  Straight leg raising was easily tolerated to 80 degrees.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disability is not warranted here.

In sum, a higher rating is not warranted for the Veteran's lumbosacral strain with degenerative disc disease, and there is no support for assignment of a separate neurologic evaluation.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Substantially compliant notice was sent in March 2007 and August 2008 letters and the claim was readjudicated in a January 2009 statement of the case and a January 2010 supplemental statement of the case.  Mayfield, 444 F3d. at 1333.  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating greater than 10 percent for degenerative disc disease, chronic lumbar strain is denied.  


REMAND

The Veteran contends that he has tinnitus as a result of his military service.  Specifically, he contends that he was exposed to significant acoustic trauma during his military service while working as an aircraft weapons systems specialist.  

Although the record includes a VA medical opinion, as will be explained below, the Board finds that opinion inadequate and will remand for another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  At an October 2007 VA examination, the Veteran reported a history of tinnitus, on and off over the last ten years.  The examiner interviewed the Veteran, conducted an audiological examination, and reviewed evidence of record as contained in the Veteran's claims file and service treatment records.  Thereafter, the examiner opined that it was less as likely that not that the Veteran's tinnitus was the result of the Veteran's military occupational specialty of aircraft weapons system specialist while serving in the United States Air Force.  Unfortunately, the VA examiner did not provide a rationale for this opinion.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  The VA examiner should be asked to provide a rationale for the opinion.  If that examiner is unavailable, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the October 2007 VA examiner the opportunity to supplement the report and provide a clear rationale for the opinion that the Veteran's tinnitus is not related to his military service.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.  Additionally, if the October 2007 VA examiner is unable to complete this request or finds that another examination is needed, then schedule the Veteran for a another VA examination and direct the new examiner to review the claims folder and provide an opinion to whether it is at least as likely as not that the Veteran's currently diagnosed tinnitus was incurred in service.  

2.  After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


